Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Attachment to Advisory Action
2. 	Applicants' arguments and amendments filed 3/14/2021 have been considered, but they have not been entered. The reason is amendment of independent claims 1, 6 and 7 overcome the rejections of record. However, it needs further search and review for further consideration. 

Response to arguments
3.	Applicants filed arguments on 3/14/2021 has been considered. Applicants provided support with respect to the amendment of independent claim 1 and argued that it overcomes the rejections of record. Examiner agreed. Accordingly, as mentioned above, claims have not been entered. 
It is to be noted that applicants filed two sets of claims and arguments on the same date 3/14/2021. One of them recites amended claim 3 and another cancelled claim 3. It is understood that applicants may intend the cancellation of claim 3. Examiner considered cancellation of claim 3. However, as both are filed on the same day, therefore, applicants are advised to maintain one of them for future prosecution. 


Conclusion
4. 	Any inquiry concerning the communication or earlier communications from the examiner should be directed to Bhaskar Mukhopadhyay whose telephone number is (571)-270-1139.
If attempts to reach the examiner by telephone are unsuccessful, examiner’s supervisor Erik Kashnikow, can be reached on 571-270-3475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571 -272-1000.

/BHASKAR MUKHOPADHYAY/
Examiner, Art Unit 1792          

/ERIK KASHNIKOW/Supervisory Patent Examiner, Art Unit 1792